Citation Nr: 0406663	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  00-14 875	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right arm injury (recharacterized as injury residuals to the 
right upper extremity, claimed as right elbow injury, right 
forearm laceration and right hand fracture).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The record reflects that the veteran had a period of 
honorable service from June 1961 to April 1964, and a period 
of service under honorable conditions April 1964 to December 
1964.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Pittsburgh, Pennsylvania.

The veteran has consistently maintained that the claimed 
right arm disability is the result of three separate injuries 
in service, including fracture to the right hand.  Service 
medical records show that the veteran was treated for a right 
hand injury in May 1963, a right arm contusion in July 1963 
and right elbow injury in February 1964.  In 1994, the RO 
originally denied service connection for separate issues 
involving the right forearm, the right elbow and the right 
shoulder.  Although the RO more recently characterized the 
claim as a single issue and has allowed for consideration of 
the right hand, for purposes of clarity and 
comprehensiveness, the issue has been recharacterized as that 
shown on the first page of this decision.


FINDINGS OF FACT

1.  Claims for service connection for right elbow disability, 
right arm laceration and right shoulder disability were 
denied by the RO in March 1994.  That decision represents the 
last final denial on any basis.

2.  Evidence received since the March 1994 RO decision is not 
cumulative and is so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's unappealed March 1994 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  

2.  As new and material evidence has been received, the claim 
for service connection for a right upper extremity 
disability, to include right elbow injury, right forearm 
laceration and right hand fracture is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA ), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board finds that although the VCAA was enacted during the 
pendency of this appeal, and not explicitly considered by the 
RO, there is no prejudice to the veteran in proceeding, 
particularly in light of the favorable outcome of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran is seeking to reopen his claim for service 
connection for right upper extremity disability, which was 
previously denied by the RO in a March 1994 decision.  The 
veteran filed an application to reopen his claim in September 
1997.  

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed  on or after August 29, 2001.  As 
previously stated, the veteran's claim was filed in 1997.  As 
a result, the amended regulatory provisions governing new and 
material evidence is not applicable to the veteran's claim to 
reopen.  Consequently, the current appeal will be decided 
under the old version of § 3.156(a) as is outlined in the 
decision below. 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  As a timely appeal of this adverse action 
was not submitted, the Board concludes that the RO's March 
1994 decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2003).  However, the law and regulations 
provide that if new and material evidence has been presented 
or secured with respect to a claim, which has been 
disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility"  
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the December 1990 decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (19 99).

Evidence before the RO at the time of its decision in March 
1994 included, the veteran's claim for service connection, 
his service medical records and post service VA and private 
treatment records dated from 1977 to 1993.  Service medical 
records shows that in May 1963 the veteran was evaluated for 
a possible fracture of the right hand after falling from a 
truck.  A fracture was not confirmed by X-ray.  In July 1963, 
the veteran was treated for right forearm contusion sustained 
in a motor vehicle accident.  In February 1964, the veteran 
was treated for right elbow contusion.  The post service 
evidence of record shows that in September 1989, the veteran 
sustained injuries, including an injury to the right wrist, 
in a motor vehicle accident.  May 1993 X-ray films of the 
right shoulder and elbow, taken at Cental Hospital, were 
normal.  Also of record is a June 1993 medical statement from 
the veteran's private physician, D. Lemley, M.D..  She noted 
the veteran's reported history of inservice injuries to his 
right arm and concluded that his current symptoms involving 
epicondylitis of the right elbow appeared to stem from the 
previous injuries.

The RO subsequently denied the veteran's claims of service 
connection for right elbow, right forearm and right shoulder 
disabilities finding that any inservice injuries were acute 
and transitory and were resolved prior to discharge.  The RO 
determined that there was no evidence of continuity of 
treatment or objective evidence on latest post service 
examination.

The additional evidence received since March 1994 includes 
lay statements from the veteran and private and VA outpatient 
treatment records dated from 1997 to 2001.  X-rays of the 
veteran's right forearm, elbow, hand, and wrist were taken in 
May 2000.  The findings revealed a healed radial head 
fracture, a small chip fracture of the elbow and a remote 
previous trauma to the base of the right fifth metacarpal.  
Of particular interest is a May 2001 medical opinion from the 
veteran's treating physician, J.E. Misak, M.D..  After 
considering the veteran's reported inservice injuries and X-
ray findings, Dr. Misak concluded that it was as likely as 
not that the inservice injuries caused the old fracture and 
current right arm pain that the veteran was experiencing.  
Additional X-rays in October 2001 show early minimal 
degenerative arthritis of the right hand.

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the March 1994 RO decision, in particular the May 2001 
medical opinion, is new, in the sense that it was not of 
record when the RO denied the claim.  While the statement may 
or may not prove determinative in adjudicating the underlying 
claim, it is pertinent to and probative of the fact that the 
veteran's right upper extremity symptoms have been linked to 
service by medical opinion.  Although the previous statement 
from Dr. Lemley, indicating that the veteran's right arm 
symptomatology was related to service, was considered by the 
RO in 1994, the medical opinion of a physician that 
corroborates another physician's opinion is not merely 
cumulative evidence, but can be relevant to and probative of 
the issue of service connection, and thus may be sufficient 
to reopen a claim.  Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  "The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Therefore, despite the corroborating statement, 
which reached a conclusion previously considered by the RO, 
"the additional examination and medical skill underlying the 
physician's opinions brings new significance to the sum total 
of evidence."  Id. at 471.  

This provides a potential basis for service connection, which 
must, at a minimum, be developed, particularly under the 
provisions of the VCAA.  Thus the claim will be reopened and 
development will be separately conducted.


ORDER

New and material evidence has been received and the claim for 
service connection for injury residuals to the right upper 
extremity to include right elbow injury, right forearm 
laceration and right hand fracture is reopened.  The appeal 
of this issue is allowed to this extent.




REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for right upper extremity disability has 
been reopened, further development is required.

As noted above, the claims file contains medical evidence 
suggesting that the veteran incurred right upper extremity 
disability in service; however, the 1964 separation 
examination did not note the presence of any right upper 
extremity disability and in 1989 the veteran sustained 
additional injury to the right upper extremity in a motor 
vehicle accident.  Subsequently, the veteran's private 
physician indicated that the veteran's right upper extremity 
disability probably started while the veteran was in service.  
It is not indicated in the statement whether the physician 
reviewed the claims folder and service medical records prior 
to rendering his opinion.  

Accordingly, a more definitive medical evidence on the 
question of whether the veteran currently has right upper 
extremity disability and an opinion as to its etiology is 
needed before the claim on the merits can be properly 
adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991) (emphasizing that adjudicators cannot rely on their 
own unsubstantiated judgment in resolving medical questions).  

The current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, a review of the evidence of record discloses 
that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  Neither a copy of 
the decision granting Social Security disability benefits to 
the veteran, nor the medical records used in rendering that 
determination are of record.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), ( see also 
Quartuccio, supra ), they should be given 
the opportunity to respond. 

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  Specifically, the RO should 
obtain all outstanding pertinent medical 
records, to include (but not limited to) 
all office treatment records from J.E. 
Misak, M.D.  The veteran's assistance 
should be requested as needed in 
obtaining these records.  In any case, 
the RO should document attempts to ensure 
all contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence. 

3.  The RO contact the SSA and obtain 
complete copies of any disability 
determination(s) made concerning the 
veteran and copies of the medical records 
that served as the basis for any such 
decision(s).  If the veteran's SSA award 
is not based on disability, information 
should be placed into the record to this 
effect.  

4.  The veteran should undergo a VA 
examination to determine the nature, 
extent and etiology of any injury 
residuals to the right upper extremity 
disability, to include, right elbow 
injury, right forearm laceration, and 
right hand fracture currently present.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  All 
findings should be reported in detail.  
Complete diagnoses should be provided.

The examiner should discuss the nature 
and extent of any right upper extremity 
disability present, and then set forth 
the medical probabilities that this 
disorder, if present, is traceable to any 
disease or injury the veteran experienced 
during his military service.  If any 
disability is considered traumatic in 
origin, the nature of the trauma and the 
source of the information relied upon 
should be indicated.  Any opinion 
provided should include discussion of 
specific evidence of record, including 
service medical records, post-service 
records from Washington Adventist 
Hospital dated in 1989 and the May 2001 
opinion from the private physician.  The 
basis for the conclusions reached should 
be stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  If the examiner is unable to 
answer any of the questions posed with 
any degree of medical certainty, he or 
she should clearly so state.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow him a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



